Filed 11/15/22 P. v. Perrotte CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
  California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                      or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                  DIVISION TWO



 THE PEOPLE,

           Plaintiff and Appellant,                                       E077776

 v.                                                                       (Super.Ct.No. BPR2100621)

 JEFFREY PERROTTE,                                                        OPINION

           Defendant and Respondent.



         APPEAL from the Superior Court of Riverside County. Jorge C. Hernandez,

Judge. Affirmed in part; reversed in part with directions.

         Michael A. Hestrin, District Attorney, and Jesse Male, Deputy District Attorney,

for Plaintiff and Appellant.

         Laura R. Sheppard for Defendant and Respondent.




                                                              1
                                    I. INTRODUCTION

       The People appeal an order dismissing a parole revocation petition filed by the

Department of Corrections and Rehabilitation’s Division of Adult Parole Operations

(Department). The petition sought to revoke defendant and respondent Jeffrey Perrotte’s

parole in response to three alleged violations of his parole conditions. The trial court

overruled a demurrer to the petition. However, Perrotte subsequently filed a motion to

dismiss pursuant to Penal Code1 section 1385. The motion was heard by a different

judge who (1) purported to dismiss one allegation in the interest of justice pursuant to

section 1385; (2) construed the remainder of the motion as a motion for reconsideration

of the demurrer; and (3) sustained the demurrer with respect to the remaining allegations.

The trial court further ordered one of the conditions of Perrotte’s parole stricken as

invalid. The People challenge each of these orders on appeal.

       We conclude that: (1) the People forfeited their challenge to the trial court’s order

striking a condition of parole; (2) even in the absence of forfeiture, the trial court did not

err in concluding the challenged condition was invalid; and (3) because the underlying

condition was invalid, any order dismissing the alleged violation of this cond ition could

not have been prejudicial. However, we agree with the People that the trial court erred in

reconsidering a prior ruling by a different judge and sustaining the demurrer to the

remaining allegations in the parole revocation petition.




       1   Undesignated statutory references are to the Penal Code.

                                               2
                      II. FACTS AND PROCEDURAL HISTORY

A. Perrotte’s Underlying Conviction and Parole

       Perrotte was involved in a motor vehicle accident that resulted in the death of

another individual. He was driving under the influence at the time, fled the scene of the

accident, and attempted to manufacture an alibi to avoid responsibility. As a result of this

incident, Perrotte was convicted of second degree murder (§ 187) and sentenced to 15

years to life in state prison. He was released on parole, returned to prison in 2016 for

violating his terms of parole, and released on parole again in 2020.

       The conditions of Perrotte’s parole included the following: (1) “You shall not

contact or associate with any person you know or reasonably should know to be a

member or associate of a prison gang, disruptive group, or street gang” (condition

No. 38); (2) “You shall contact your parole agent within 24 hours of any type of law

enforcement contact (e.g. traffic stop, identification check, suspect, witness, etc.)”

(condition No. 62); and (3) “You shall not drive or operate a motor vehicle, with the

exception of driving to and from work and as required to perform any duties of

employment” (condition No. 64).

B. Petition to Revoke Parole

       On May 19, 2021, the Department filed a petition to revoke Perrotte’s parole. The

petition alleged Perrotte had engaged in three violations of his parole conditions.

According to the petition, a confidential witness had accused Perrotte of being involved

in a coordinated operation to smuggle cellular phones into prison for inmate use. Upon

investigation of these allegations by the California Department of Corrections and


                                              3
Rehabilitation (CDCR), CDCR discovered that Perrotte had accepted a collect call from a

validated prison gang member in violation of condition No. 38. In the recorded call, the

validated gang member referenced favors he had provided to Perrotte while Perrotte was

in prison; Perrotte mentioned the possibility of sending money to the gang member; and

the gang member used the phrase, “O.G. brother,” to refer to Perrotte.

       The petition also alleged that during a routine search of Perrotte’s residence in

May 2021, a parole officer discovered a traffic citation issued to Perrotte by the City of

Lake Tahoe for speeding in February 2021. According to the petition, Perrotte had

requested and been given permission to travel to the City of Lake Tahoe to participate in

a family vacation during this time period. Additionally, the Department had no record of

any contact from Perrotte notifying the Department of the citation. Based upon these

facts, the Department alleged Perrotte also violated condition No. 62 (reporting

condition) and condition No. 64 (driving limitation condition).

       Finally, the petition reported that the Department’s parole violation decision

making instrument (PVDMI)’s recommended response was: “Least to Most Intensive:

Continue on Parole with Remedial Sanctions.” However, the Department explained that,

after consideration, it deemed intermediate sanctions “not appropriate at this time.” The

Department then listed a series of facts, including: (1) that Perrotte’s underlying

conviction involved the reckless operation of a motor vehicle; (2) Perrotte’s parole had

already been revoked on one prior occasion; (3) the violations alleged occurred only five

months after Perrotte’s release; and (4) Perrotte’s attempt to conceal his traffic citation.

After listing these facts, the Department expressed the view that remedial sanctions were


                                              4
inappropriate “[d]ue to the seriousness of . . . Perrotte’s commitment offense, coupled

with his recently discovered behavior and attempt to hide his traffic violation . . . .”

C. Intermediate Proceedings

       On May 24, 2021, the Hon. Helios J. Hernandez heard and overruled a demurrer to

the petition. As the result of an ambiguous record regarding this hearing,2 the parties

agreed to have the Hon. Donal B. Donnelly rehear the demurrer and arraign Perrotte, if

necessary, following the ruling on demurrer. After hearing oral argument on the

demurrer, Judge Donnelly overruled the demurrer and arraigned Perrotte.

       On June 23, 2021, the parties appeared for a hearing on a motion to quash a

subpoena issued by Perrotte to the CDCR seeking documents from Perrotte’s prison file

that might contain reports of gang-related activity. A deputy attorney general appeared

on behalf of the custodian of records for the CDCR at this hearing and made an offer of

proof that Perrotte’s prison file contained “no allegations of a gang validation or gang

classification” and that nothing had been done by CDCR “to establish [Perrotte] as a gang

member or associate.” In response, the deputy district attorney represented that he would

not use any portion of Perrotte’s CDCR file in the revocation proceedings, and Perrotte’s

counsel declined to contest the motion to quash, and the matter proceeded without further

reference to the documents.



       2 At the time, the minutes from the May 24, 2021 hearing reflected that Perrotte
was arraigned and had entered denials after Judge Helios J. Hernandez overruled the
demurrer. However, both Perrotte’s counsel and court staff believed the minutes were
inaccurate on this point. As such, Judge Donnelly made a finding that a formal
arraignment had not occurred, and the parties agreed to reconduct the proceedings.

                                              5
D. Motion to Dismiss

       On July 29, 2021, Perrotte filed a motion to dismiss the parole revocation petition

in the interests of justice pursuant to section 1385. In support of his motion, Perrotte

attached multiple documents obtained in the course of discovery, including a printed

version of the computer-based PVDMI form completed by Perrotte’s parole officer in this

case. The motion was reviewed by the Hon. Jorge C. Hernandez and set for hearing on

August 3, 2021.

       When the matter was called for hearing, the trial court, with Judge Jorge C.

Hernandez presiding, stated, “My thoughts are that this is more akin to a motion for

reconsideration of the demurrer,” and requested permission from Perrotte’s counsel to

hear the matter as a reconsideration. The court did not seek the People’s consent to

proceed as a motion for reconsideration but, instead, asked if the People had any oral

argument “in response to the P’s and A’s filed” by Perrotte. The deputy district attorney

objected to the entire hearing arguing that Perrotte’s motion was untimely and that the

People did not have adequate time to prepare a response. However, the trial court

proceeded with hearing the motion over the People’s objection.

       After reciting general rules pertaining to a demurrer, the trial court conducted an

extensive analysis of the printed PVDMI form attached to Perrotte’s motion to dismiss

and concluded that “Perrotte’s PVDMI came up short.” Based on this conclusion, the

trial court dismissed the allegation related to the violation of condition No. 38 (gang

association condition) pursuant to section 1385 and sustained the demurrer to the

remaining allegations of the petition.


                                              6
       Perrotte’s counsel then orally requested the trial court modify the conditions of

Perrotte’s parole to strike condition No. 38 as invalid. When asked to provide a response

to the request, the deputy district attorney stated: “After hearing the attorney general

provide information to the Court . . . , [the] People would submit.” As a result, the trial

court granted the request to modify Perrotte’s conditions of parole to strike condition No.

38.

       The People appeal from the orders issued on August 3, 2021.

                                      III. DISCUSSION

       On appeal, the People contend that (1) the trial court erred in dismissing an

allegation of the petition because section 1385 does not apply to parole revocation

proceedings; (2) the trial court erred in reconsidering the demurrer because one trial

judge is not permitted to reconsider a ruling made by a different judge; (3) the trial court

erred in sustaining the demurrer because section 1004 does not apply to parole revocation

proceedings; (4) the trial court erred in sustaining the demurrer because the allegations of

the petition were sufficient to justify revocation of parole; (5) even if deficient, the trial

court abused its discretion in denying leave to amend the petition; (6) the trial court erred

in modifying Perrotte’s conditions of parole because condition No. 38 was valid; and (7)

the trial court deprived the People of due process by proceeding with hearing Perrotte’s

motion without sufficient notice.

       We conclude that the trial court lacked authority to dismiss an allegation of the

petition pursuant to section 1385, but any error in doing so was harmless because the

underlying condition was properly found invalid. However, we agree with the People


                                               7
that the trial court improperly reconsidered a ruling made by a prior judge and that, upon

reconsideration, erred in sustaining the demurrer to the remaining allegations of the

petition requiring reversal. Given this conclusion, we need not reach the remaining

issues asserted by the People.

A. Trial Court Did Not Err in Modifying the Conditions of Parole

       We first turn to the question of whether the trial court erred by modifying the

conditions of Perrote’s parole by striking condition No. 38. The only argument advanced

by the People on appeal is that condition No. 38 was valid because it was reasonably

related to future criminality in furtherance of Perrotte’s rehabilitation. We conclude that

the argument is forfeited for failure to raise the issue in the trial court and , even in the

absence of forfeiture, the trial court did not err.

       Generally, a parolee may challenge a condition of parole by filing a writ of habeas

corpus. (In re Taylor (2015) 60 Cal.4th 1019, 1035.) However, when a parolee has been

rearrested for a parole violation or a petition to revoke parole has been filed, section

1203.2 authorizes the trial court to examine and modify the conditions of parole. (People

v. Wilson (2021) 66 Cal.App.5th 874, 885-886; § 1203.2, subd. (b)(1).) “ ‘The validity

and reasonableness of parole conditions is analyzed under the same standard as that

developed for probation conditions.’ ” (People v. Relkin (2016) 6 Cal.App.5th 1188,

1194; People v. Austin (2019) 35 Cal.App.5th 778, 787.) Under this standard, probation

and parole conditions are reviewed for abuse of discretion (People v. Navarro (2016)

244 Cal.App.4th 1294, 1299; People v. Appleton (2016) 245 Cal.App.4th 717, 723), but




                                                8
constitutional challenges to such conditions are reviewed de novo (Appleton, at p. 723;

People v. Brand (2021) 59 Cal.App.5th 861, 867).

       Courts apply a “three-part standard” to test the validity of a parole or probation

condition. (In re Ricardo P. (2019) 7 Cal.5th 1113, 1118-1119.) A condition will be

held invalid if it “ ‘ “(1) has no relationship to the crime of which the offender was

convicted, (2) relates to conduct which is not in itself criminal, and (3) requires or forbids

conduct which is not reasonably related to future criminality.” ’ ” (Id. at p. 1132; see

People v. Malago (2017) 8 Cal.App.5th 1301, 1306; see also People v. Brandão (2012)

210 Cal.App.4th 568, 573.) Here, the record does not suggest that Perrotte’s underlying

conviction is in any way related to gang activity, and the condition relates to conduct that

is not itself criminal.3 Thus, the only justification advanced by the People for upholding

condition No. 38 is that the condition is reasonably related to future criminality in

furtherance of Perrotte’s rehabilitation.

       However, the People did not argue that condition No. 38 was reasonably related to

future criminality in the trial court, did not present any evidence to support this argument,

and did not make an offer of proof that any evidence existed to support such a claim.

Further, unlike the motion to dismiss, the People did not object to the trial court’s

consideration of Perrotte’s oral request to modify the conditions of his parole or assert

that it needed more time to prepare a response. Instead, when asked by the trial court to



       3 Indeed, the conduct is generally considered protected under both the United
States and California Constitutions. (U.S. Const., 1st. Amend. [freedom of association];
Cal. Const., art. I, § 1 [same]; People v. Garcia (1993) 19 Cal.App.4th 97, 102.)

                                              9
respond to Perrotte’s request, the deputy district attorney stated: “After hearing the

attorney general provide information to the Court . . . , the People would submit.” The

failure to raise an argument in the trial court forfeits the issue on appeal. (People v.

Parker (2022) 13 Cal.5th 1, 35, fn. 8 [party “failed to raise this argument before the trial

court, forfeiting it on appeal”]; People v. Valdez (2012) 55 Cal.4th 82, 118 [same].)

       Even in the absence of forfeiture, we find no error in the trial court’s

determination that condition No. 38 was invalid. The “third prong requires more than

just an abstract or hypothetical relationship between the . . . condition and preventing

future criminality.” (In re Ricardo P., supra, 7 Cal.5th at p. 1121; see In re Martinez

(1978) 86 Cal.App.3d 577, 583 [A condition is not reasonably related to future

criminality simply because it “could abstractly be related to preventing future crime.”].)

Instead, “[t]here must be a factual ‘nexus’ between the crime, defendant’s manifested

propensities, and the . . . condition. . . . There must be some rational factual basis for

projecting the possibility that defendant may commit a particular type of crime in the

future, in order for such projection to serve as a basis for a particular condition . . . .”

(Martinez, at p. 583; see In re Edward B. (2017) 10 Cal.App.5th 1228, 1236 [“Without a

reasonable factual nexus, there is no reasonable connection and therefore ‘no reasonable

basis for sustaining a condition.’ ”].) Additionally, the requirement that a “condition

must be ‘ “reasonably related to future criminality” ’ contemplates a degree of

proportionality between the burden imposed by a . . . condition and the legitimate

interests served by the condition.” (In re Ricardo P., at p. 1122.) The condition is

invalid where such proportionality is lacking. (Ibid.)


                                               10
       We believe the evidence, in this case, was simply too attenuated to support a

finding that condition No. 38 was valid. There was no evidence that Perrotte ever

committed a gang-related crime prior to his conviction; no evidence that Perrotte

committed a gang-related crime or engaged in gang-related prohibited conduct while in

prison; and no evidence that Perrotte ever held himself out as a gang member. The only

evidence cited by the People in support of upholding the condition is the substance of a

single recorded phone call between Perrotte and a validated prison gang member.4

       However, the trial court was not required to view this evidence in a vacuum. The

recorded phone call was obtained as part of a larger CDCR investigation into allegations

of possible criminal activity by Perrotte. The attorney general subsequently appeared on

behalf of the CDCR in the trial court proceedings and represented that Perrotte’s prison

file contained “no allegations of a gang validation or gang classification,” and that CDCR

had not been able to “establish [Perrotte] as a gang member or associate.” Thus, even

assuming that the statements made in this phone call should be interpreted in the manner

suggested by the People, a broad prohibition against any contact or association with any




       4 Specifically, the People cite to the fact that Perrotte referred to the validated
gang member as a “mentor”; the validated gang member referred to Perrotte as an “O.G.
brother”; and the two made references that could be interpreted as a “gang protection
arrangement.” We note that the People cite to this evidence on the appeal
notwithstanding the fact that the district attorney represented to the trial court that he did
not intend to rely on information contained within Perrotte’s CDCR file.

                                              11
known gang member based solely on this one conversation would appear incredibly

disproportionate to any risk of future criminality presented by the facts of this case.5

       The evidence here was insufficient to provide a rational factual basis to project the

possibility that Perrotte would commit a gang-related crime in the future. As such, the

trial court did not err in modifying the conditions of Perrotte’s parole to strike condition

No. 38.

B. The Dismissal of an Allegation Pursuant to Section 1385 Was Not Prejudicial

       The People also argue that the trial court erred when it dismissed the allegation

based upon a violation of condition No. 38 pursuant to section 1385. While we agree

with the People that the trial court had no authority to dismiss the allegation pursuant to

this statute, we conclude the People could not have suffered prejudice from this error.

       While a parole revocation hearing is governed by provisions in the Penal Code, it

is not a criminal action but a special proceeding established by statute. (People v. Perlas

(2020) 47 Cal.App.5th 826, 831-832 (Perlas).) As such, several published decisions by

the Courts of Appeal have recognized that section 1385, which refers to the dismissal of

“actions,” does not apply to such proceedings. (People v. Wiley (2019) 36 Cal.App.5th

1063, 1065 [§ 1385 does not authorize a trial court to dismiss a parole revocation

petition]; People v. Williams (2021) 71 Cal.App.5th 1029, 1044 [“[A] revocation petition


       5  Notably, Perrotte’s conditions of parole still include less intrusive prohibitions
designed to discourage future gang-related criminality. Specifically, the conditions of
parole continue to prohibit Perrotte from violating gang abatement injunctions,
ordinances, or court orders; prohibit Perrotte from wearing or displaying any clothing,
items, or paraphernalia associated with gang affiliation; and prohibit Perrotte from
coming within 300 feet of any location known for gang activity.

                                              12
cannot be dismissed in the interest of justice under section 1385.”].) Thus, it was error

for the trial court to rely on the authority of section 1385 to dismiss an allegation of a

parole revocation petition.

       Nevertheless, the dismissed allegation related to Perrotte’s violation of condition

No. 38. The trial court subsequently found this condition invalid and, as we explained

ante, we have found no error in the trial court’s determination. Thus, even if the trial

court had not erred and instead proceeded to conduct a hearing on the merits of the

allegation, the alleged violation of condition No. 38 could not have served as a proper

basis for revocation of Perrotte’s parole; and any error in prematurely dismissing the

allegation could not have been prejudicial.

C. The Trial Court Erred in Reconsidering the Demurrer

       We also agree with the People that the trial court erred in reconsidering the prior

ruling on demurrer made by a different judge. “The rule that one superior court judge

may not reconsider the previous ruling of another superior court judge applies in a variety

of settings, in both criminal and civil cases.” (People v. Goodwillie (2007)

147 Cal.App.4th 695, 713; see In re Alberto (2002) 102 Cal.App.4th 421, 427-428.) “A

trial court ‘generally has the authority to correct its own prejudgment errors.’ [Citation.]

‘Different policy considerations, however, are operative if the reconsideration is

accomplished by a different judge,’ ” and “ ‘the general rule is just the opposite: the

power of one judge to vacate an order made by another judge is limited.’ [Citation.] ‘For

one superior court judge, no matter how well intended, even if correct as a matter of law,

to nullify a duly made, erroneous ruling of another superior court judge [improperly]


                                              13
places the second judge in the role of a one-judge appellate court,’ and thus ‘an order

“ ‘ “ ‘made in one department during the progress of a cause can neither be ignored nor

overlooked in another department . . . .’ ” ’ ” ’ ” (People v. Saez (2015) 237 Cal.App.4th

1177, 1184-1185.) “Such review would violate the California Constitution.” (People v.

Barros (2012) 209 Cal.App.4th 1581, 1598.)

       In this case, Judge Jorge C. Hernandez explicitly stated his intent to reconsider the

prior ruling on demurrer made by a different judge. Thus, there is no question that the

trial court engaged in an improper reconsideration. Upon realizing that Perrotte’s motion

to dismiss was, in substance, a motion seeking reconsideration of the issues already

decided in the prior demurrer hearing, Judge Jorge C. Hernandez should have directed the

moving party to the judge who originally ruled on the demurrer. (Ziller Electronics Lab

Gmbh v. Superior Court (1988) 206 Cal.App.3d 1222, 1232 [“The proper procedure upon

a motion for reconsideration or a renewed motion is for the second judge to direct the

moving party to the judge who ruled on the first motion.”]; see Board of Medical Quality

Assurance v. Superior Court (1988) 203 Cal.App.3d 691, 703-704 [The “correct

procedure was to transfer the entire application . . . to [the original judge] to permit the

court to exercise its authority to reconsider . . . .”].) Thus, to the extent Judge Jorge

Hernandez took it upon himself to vacate Judge Donnelly’s ruling by reconsidering the

demurrer, it was error.6


       6  The record is insufficient for us to evaluate the merits of Perrotte’s suggestion
that it was proper to reconsider the demurrer because Judge Donnelly was unavailable.
While the unavailability of the first judge is a recognized exception to the rule against
                                                                   [footnote continued on next page]


                                              14
       Despite this error, “ ‘an appellate court cannot reverse a trial court’s ruling which

correctly follows the law merely because it disagrees with an earlier, incorrect ruling.’ ”

(In re Alberto, supra, 102 Cal.App.4th at p. 431; People v. Goodwillie, supra,

147 Cal.App.4th at p. 714 [error in reversing first judge’s order does not require reversal

absent prejudice as a result of error]; People v. Edward D. Jones & Co. (2007)

154 Cal.App.4th 627, 634 [even if second judge should not have effectively overruled a

first judge’s order on demurrer by ruling on a motion for judgment on the pleadings, the

error must still be analyzed on the merits for prejudice]; Prickett v. Bonnier Corp. (2020)

55 Cal.App.5th 891, 896-897 [“[A]ny error in rehearing the motion resulted in the correct

result, making it ineluctably harmless.”].) Thus, we proceed to analyze the merits of

Judge Jorge C. Hernandez’s ruling sustaining the demurrer upon reconsideration.

However, as we explain, we conclude that it was also error to sustain the demurrer.




reconsideration by a different judge, “unavailability” generally refers to the judge’s
absence of authority to rule, not a temporary physical absence from a specific courtroom.
(Geddes v. Superior Court (2005) 126 Cal.App.4th 417, 426 [original judge had been
disqualified and “having no authority to rule, [was] ‘unavailable’ ” for purpose of
reconsideration]; Alvarez v. Superior Court (2004) 117 Cal.App.4th 1107, 1111 [original
judge unavailable to reconsider after being appointed to federal court].) The record
shows that Judge Donnelly was a retired judge sitting on assignment; but the demurrer
and motion to dismiss were heard in different departments, and nothing in the record
suggests Judge Donnelly was no longer sitting on assignment for the Riverside County
Superior Court system at the time Judge Jorge C. Hernandez construed and heard the
motion to dismiss as a motion for reconsideration. Further, nothing showed that Judge
Donnelly was unavailable to hear the case on that date or any future date, although he
may have been assigned to a different court location.

                                             15
D. The Trial Court Erred in Sustaining the Demurrer Upon Reconsideration

       1. A Parole Revocation Petition Is Subject to Demurrer

       As an initial matter, the People argue that a demurrer is not available in a parole

revocation proceeding because section 1004 applies only to a complaint, indictment, or

information involving the violation of a public offense. We disagree.

       By its very terms, section 1004 permits a defendant to demur to an “accusatory

pleading.” (§ 1004.) While we recognize that the statutes do not specifically reference

parole revocation petitions, this omission is understandable in light of the fact that

“[h]istorically, [the Board of Parole Hearings] was responsible for conducting parole

revocation hearings.” (People v. DeLeon (2017) 3 Cal.5th 640, 647.) Only “[u]nder the

Realignment Act” did “jurisdiction over most petitions to revoke parole shif[t] to the

superior courts.” (Ibid.) This revised statutory framework now requires the parole

agency to file a petition in the superior court containing the allegations supporting

revocation of parole. (§§ 1203.2, subd. (b), 3000.08, subd. (f).) Unquestionably, such a

petition constitutes an accusatory pleading.7

       Additionally, it appears that a demurrer is available in parole revocation

proceedings, as numerous Courts of Appeal have reached the merits of such demurrers

without questioning the validity of the procedure. (People v. Osorio (2015) 235



       7  For this reason, we are unpersuaded by the People’s argument that the reasons
for finding section 1385 inapplicable to revocation petitions should equally apply to
section 1004. By its very terms, section 1385 is limited only to “action[s]” (§ 1385,
subd. (a)), whereas section 1004 applies more broadly to “accusatory pleadings”
(§ 1004).

                                             16
Cal.App.4th 1408, 1415 (Osorio) [demurrer to parole revocation petition erroneously

overruled]; People v. Zamudio (2017) 12 Cal.App.5th 8, 17 [demurrer to parole

revocation petition properly overruled]; People v. Castel (2017) 12 Cal.App.5th 1321,

1325 [demurrer to parole revocation petition properly overruled]; Perlas, supra,

47 Cal.App.5th at p. 837 [error to sustain demurrer to parole revocation petition].) We

are thus unpersuaded by the People’s argument that a demurrer is unavailable in parole

revocation proceedings.

       It appears entirely appropriate to permit a demurrer to a petition to revoke parole

(which acts as an accusatory pleading) as a means of testing the sufficiency of such a

pleading as would occur with respect to a complaint, information, or indictment. The

suggestion that there is no means to challenge the sufficiency of an accusatory pleading is

untenable and may result in a denial of due process by allowing the case to proceed on a

defective petition. (See Morrisey v. Brewer (1972) 408 U.S. 471, 487 [explaining the

parolee’s due process rights and specifically holding that “[t]he [petition] should state

what parole violations have been alleged”]; see also Williams v. Superior Court (2014)

230 Cal.App.4th 636, 647.) Such a rule would leave an accused parole violator with no

means of challenging a facially defective petition and necessitate a full hearing to

challenge the accusation when such time and expense may be completely unnecessary.

       2. The Allegations of the Petition Were Sufficient

       “ ‘ “[A] demurrer raises an issue of law as to the sufficiency of the accusatory

pleading, and it tests only those defects appearing on the face of that pleading.”

[Citation.]’ . . . On appeal, we review the order overruling [a] defendant’s demurrer de


                                             17
novo.” (Perlas, supra, 47 Cal.App.5th at p. 832.) Thus, in the context of a parole

revocation proceeding, “ ‘[w]e exercise our independent judgment as to whether, as a

matter of law, the petition alleged sufficient facts to justify revocation of [a] defendant’s

parole.’ ” (Ibid.) In our view, the allegations of the petition in this case were sufficient

to withstand a demurrer.

       When a parole agency files a petition to revoke parole, “[t]he petition must include

a written report detailing the terms and conditions of parole and how they were violated,

the parolee’s background, and the parole agency’s recommendation to the court.”

(Perlas, supra, 47 Cal.App.5th at p. 833; People v. Williams, supra, 71 Cal.App.5th at

p. 1039; Cal. Rules of Court, rule 4.541.) “In addition, the report ‘must include the

reasons for that agency’s determination that intermediate sanctions without court

intervention as authorized by Penal Code section[n] 3000.08(f) . . . are inappropriate

responses to the alleged violations.’ ” (Williams, at p. 1039.) “The explanation of why

intermediate sanctions are inappropriate must ‘be “individualized to the particular

parolee, as opposed to a generic statement.” ’ ” (Ibid.)

       The petition in this case attached a written report that detailed the terms and

conditions of Perrotte’s parole, contained allegations of how the Department believed

Perrotte violated specific conditions, contained information on Perrotte’s background,

and included the Department’s recommendation to the trial court. The report disclosed

that the PVDMI recommended a sanction less severe than revocation. Nevertheless,

under the heading of “Evaluation,” the report stated “Intermediate sanctions have been

considered. However, they have been deemed not appropriate at this time.” It then listed


                                              18
a series of facts, including: (1) Perrotte’s underlying conviction involved the reckless

operation of a motor vehicle; (2) Perrotte’s parole had already been revoked on one prior

occasion; (3) the violations alleged occurred only five months after Perrotte’s release; and

(4) Perrotte’s attempt to conceal his traffic citation.

       These facts alleged in support of the Department’s determination that intermediate

sanctions were deemed not appropriate are all individual to Perrotte and, if true, could

support the exercise of discretion to override a PVDMI recommendation. A parole

violation directly related to the conduct involved in the commitment offense,8 a repeated

violation of parole conditions, and an attempt to conceal known violations from parole

officers are all factors that could suggest a more severe response is warranted than

compared to a parolee who engaged in the same violation without such factors. In light

of these allegations, we find no deficiency in the allegations of the petition.

       3. The PVDMI Document Was Not a Proper Matter to Consider on Demurrer

       In order to conclude that the allegations of the petition were insufficient in this

case, the trial court undertook an extensive examination of the printed PVDMI form,

analyzed the document under the principles set forth in Osorio, concluded that “Perrotte’s

PVDMI came up short,” and sustained the demurrer on this basis. On appeal, Perrotte

argues that we should take this same approach and analyze the adequacy of the PVDMI

process under the “Four-Question Osorio Test.” We decline to do so.



       8
       As recognized in Osorio, the fact that a violation is directly related to the
commitment offense is one destabilizing factor that can justify overriding a PVDMI
recommendation. (Osorio, supra, 235 Cal.App.4th at p. 1414.)

                                               19
       Even if we were persuaded by the reasoning set forth in Osorio, supra,

235 Cal.App.4th 1408,9 Perrotte’s argument fails for a more fundamental reason. “[A]

demurrer is only authorized if the defect about which the demurring party complains

‘appears upon the face’ of the pleading.” (Hudson v. Superior Court (2017)

7 Cal.App.5th 999, 1011.) Thus, “ ‘ “[t]he defendant cannot strengthen his demurrer by

bringing in evidentiary material which discloses a defect in the (pleading). . . .”

[Citation.] The sole question raised by demurrer is whether the pleading is facially—not

factually—deficient.’ ” (People v. Chaides (2014) 229 Cal.App.4th 1157, 1163.) The

printed PVDMI form in this case was not part of the Department’s petition or the

required report accompanying the petition. Nor was it the subject of a request for judicial

notice. Instead, it was attached as an exhibit to Perrotte’s motion to dismiss. A party is

not permitted to introduce material outside of the pleadings in order to show a purported


       9  In our view, the analysis set forth in Osorio cannot be readily applied to other
cases because the opinion fails to set forth a clear picture of the procedural posture of the
case. The Court of Appeal conducted a detailed analysis of the PVDMI process without a
clear explanation of how the PVDMI became part of the appellate record. (Osorio,
supra, 235 Cal.App.4th at pp. 1413-1415.) The Court of Appeal further concluded that
“it was error for the [parole] agent to select” revocation as the appropriate sanction,
without any explanation of why the parole agent’s actions were within the proper scope
of appellate review when it was the trial court’s order on demurrer that was purportedly
the order on appeal. (Id. at p. 1415.) Finally, it is well settled that even where a pleading
is defective on its face, any error in overruling a demurrer is not prejudicial where the
allegations are subsequently fully proved at trial or a hearing on the merits. (People v.
Beesly (1931) 119 Cal.App.82, 87; People v. Schoeller (1950) 96 Cal.App.2d 61, 64-65;
People v. Boston (1958) 164 Cal.App.2d 66, 69.) Despite the fact that the parole
revocation proceeding in Osorio resulted in a full hearing on the merits, the Court of
Appeal reversed the order revoking parole based upon its conclusion that the interim
order overruling a demurrer was erroneous, without any discussion of prejudice. (Osorio,
at pp. 1415-1416.) Because the procedural posture of Osorio is unclear on many points,
we decline to use it as a guidepost in this case.

                                             20
defect on demurrer. The trial court offered no explanation for why it believed it was

proper to consider this document in the context of a demurrer, and Perrotte has offered no

basis for this court to do so now on appeal.

       Nothing in the relevant statutes or California Rules of Court requires that the

PVDMI documents be included as part of a petition for revocation or accompanying

report (§§ 1203.2, subd.(b), 3000.08, subd. (f); Cal. Rules of Court, rule 4.451), and the

Department did not include the printed PVDMI form as part of its petition or report in

this case. While it may be true that the Department failed to follow the proper procedures

in utilizing the PVDMI, in this case, when the PVDMI is not made part of the accusatory

pleading, the issue cannot be resolved on demurrer. (People v. Biane (2013) 58 Cal.4th

381, 388 [“A demurrer is not a proper means of testing the sufficiency of the evidence

supporting an accusatory pleading.”].) Thus, it was improper to consider the printed

PVDMI form in order to test the sufficiency of the revocation petition, and the trial court

erred in doing so.

E. We Need Not Resolve Other Issues Raised by the People

       The People also argue the trial court abused its discretion in denying leave to

amend and deprived the People of due process by hearing Perrotte’s motion without

adequate notice. However, we need not address these arguments in light of our

conclusion that the trial court erred in entertaining the motion for reconsideration and

further erred in sustaining the demurrer upon reconsideration. Because the order

sustaining the demurrer upon reconsideration must be reversed, these issues are not

relevant to the disposition of this appeal.


                                               21
                                   IV. DISPOSITION

       The order modifying Perrotte’s conditions of parole to strike condition No. 38 and

the order dismissing the allegation of the revocation petition based upon an alleged

violation of condition No. 38 are affirmed. The order sustaining the demurrer to the

remaining allegations of the petition for revocation is reversed. Upon remand, the trial

court is directed to enter a new order denying the motion for reconsideration.10

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                FIELDS
                                                                                             J.

We concur:

CODRINGTON
          Acting P. J.


RAPHAEL
                          J.




       10 While we have concluded it was error for the trial court to reconsider a ruling
made by a prior judge, instructing the trial court to refer the parties to the prior judge
upon remand would serve no purpose in this case. A demurrer raises only issues of law
(People v. Biane, supra, 58 Cal.4th at p. 388), and we have already determined based
upon our independent review that the allegations of the petition were sufficient to
withstand a demurrer.

                                            22